                   CASE 0:18-cr-00026-PJS-ECW Document 90 Filed 01/09/20 Page 1 of 1



                                        Srcol,r Lew
                                               2136 Ford Parkway #117
                                             Saint Paul, Minnesota 55116
                                              Telephone: GtD 871-0708

Robert D. Sicoli                                                                            Web: www.sicolilaw.com
                                                      January'9,2020                        Email: bob@sicolilaw.com
MSBA Certifred Criminal
Law Specialist                                                                              rax: (orz) 871-0960

          The Honorable Elizabeth C. Wright
          LJ.S. Magistrate Jr.rdge
          United District Courl
          342 Irederal Building                            VIA EFILING
          316 N. Robert Street
          St. Paul. MN 55101

          Re: United States v. 'I'nr.rza Jamal   Hassan
              Cr. No. l8-26 (P.IS/ECW)

          Dear Magistrate Judge Wright:

          'l'his letter serves to intbrm lhe Court and counsel that the dcf-cndant Tnuza I{assan. by and
          through her undersigned counsel. il,ill not be tiling a memorandum regarding the issue of Ms.
          llassan's cor-npetency to stand trial. Ms. Hassan submits the issue of her cornpetency on the
          record.

          Thank you for your consideration.

                                                   Vcrv trulv \'0urs-

                                                    ,irLt-tff {*,,",
                                                   Robert D. Sicoli

          C:   Andrer.l, Winter. Esq.
               Charles Kovats. Esq.
               Joshua Johnson. Esq.
